                   Case 1:17-cv-00563-JMF Document 218 Filed 07/28/20 Page 1 of 2


                        S KADDEN , A RPS , S LATE , M EAGHER & F LOM                    LLP
                                          500 BOYLSTON STREET
                                                                                                 FIRM/AFFILIATE OFFICES
                                     BOSTON, MASSACHUSETT S 02116                                        -----------
                                                        ________                                      CHICAGO
                                                                                                      HOUSTON
                                                TEL: (617) 573-4800                                 LOS ANGELES
                                                FAX: (617) 573-4822                                   NEW YORK
                                                                                                     PALO ALTO
                                                  www.skadden.com                                 WASHINGTON, D.C.
  DIRECT DIAL                                                                                        WILMINGTON
                                                                                                         -----------
617-573-4801
                                                                                                        BEIJING
  DIRECT FAX
                                                                                                      BRUSSELS
617-305-4801                                                                                         FRANKFURT
  EMAIL ADDRESS                                                                                      HONG KONG
JAMES.CARROLL@SKADDEN.COM                                                                              LONDON
                                                                                                       MOSCOW
                                                                                                        MUNICH
                                                                                                         PARIS
                                                                                                     SÃO PAULO
                                                                                                        SEOUL
                                                    July 28, 2020                                     SHANGHAI
                                                                                                     SINGAPORE
                                                                                                         TOKYO
                                                                                                       TORONTO


                                         Application GRANTED. The fairness hearing remains scheduled for
                                         September 22, 2020, at 3:30 p.m. While the Court reserves judgment on
                                         whether to grant final approval of the settlement, any approval would be
      BY ECF
                                         deferred until October 7, 2020. The Clerk of Court is directed to terminate
     Hon. Jesse M. Furman                ECF No. 216. SO ORDERED.
     United States District Judge
     United States District Court
        for the Southern District of New York
     United States Courthouse
     40 Foley Square                                                                          July 28, 2020
    New York, New York 10007

                  RE:   Beach, et al. v JPMorgan Chase Bank, N.A., et al., 17-cv-00563-JMF

      Dear Judge Furman:
                       We represent Defendants in the above-referenced action and write jointly with
      Plaintiffs to inform the Court of an administrative error that delayed notice of the Settlement
      Agreement being provided to the Attorneys General of certain states pursuant to the Class Action
      Fairness Act, 28 U.S.C. § 1715 (“CAFA”). As set forth below, to allow the CAFA 90-day notice
      provision to elapse with respect to all states, including those that were delayed in receiving the
      notices, the parties jointly request that the Court proceed with the Fairness Hearing as scheduled
      on September 22, 2020, but hold its decision as to Plaintiffs’ forthcoming motion for final
      approval of the Settlement in abeyance until at least October 7, 2020.
                       CAFA provides that “[n]ot later than 10 days after a proposed settlement of a
      class action is filed in court, each defendant” shall serve papers related to the settlement on
      appropriate state and federal officials. 28 U.S.C. § 1715(b). CAFA further provides that “[a]n
      order giving final approval of a proposed settlement may not be issued earlier than 90 days after”
      notice is served. Id. § 1715(d).
         Case 1:17-cv-00563-JMF Document 218 Filed 07/28/20 Page 2 of 2


Hon. Jesse M. Furman
July 28, 2020
Page 2
               Consistent with CAFA, the Settlement Agreement provides that “Defendants,
through the Settlement Administrator, shall provide appropriate notice of this Settlement
Agreement” to federal and state officials by June 1, 2020 -- ten days after Plaintiffs filed the
Settlement Agreement with the Court. (See ECF No. 212-1.) In light of the ongoing COVID-19
pandemic, fifteen states’ Attorney General offices previously indicated to the Settlement
Administrator (Analytics Consulting LLC, “Analytics”) that they preferred to be served the
required notices by e-mail rather than by mail. (Declaration of Richard W. Simmons at ¶ 5, cited
as “Simmons Decl. at __,” submitted herewith).1

                On June 2, 2020, Analytics informed Defendants that service was completed on
all state and federal officials, including those who selected to be served via e-mail, on June 1,
2020. (Id. at ¶ 8.) However, on July 9, 2020 Analytics discovered, after a routine review of its
CAFA notice process, that due to a miscommunication between two internal groups CAFA
notices had not been sent to the fifteen states’ Attorneys General who elected to receive e-mail
service. (Id. at ¶ 9.) Analytics promptly corrected the error, and served the fifteen Attorney
General offices on July 9, 2020. (Id. at ¶ 10.)

                In similar circumstances, courts have proceeded with the fairness hearing as
scheduled, but allowed the CAFA 90-day notice period to elapse prior to granting final approval.
See In re Processed Egg Products Antitrust Litigation, 284 F.R.D. 249, 258 n. 12 (E.D. Pa.
2012); Wilcox v. Swapp, No. 2:17-CV-275-RMP, 2020 WL 2110411, at *2 (E.D. Wash. Apr. 22,
2020); Gatdula v. CRST Int’l, Inc., No. CV 11-01285 VAP (OPx), 2015 WL 12697656, at *12
(C.D. Cal. Aug. 26, 2015). For example, in In re Processed Egg Products Antitrust Litigation,
the court explained that “although the notice requirements under CAFA have not been fully met
on a technical basis, the substance of the requirements have been satisfied insofar as giving
federal and state officials sufficient notice and opportunity to be heard concerning the . . .
[s]ettlement.” 284 F.R.D. at 258 n. 12. Similarly, in Wilcox, the court reasoned “as long as the
relevant government officials are allowed ninety days to object to the settlement, the notice
requirement has served its purpose.” 2020 WL 2110411, at *2.

                Accordingly, we respectfully request that the Court proceed with the Fairness
Hearing as scheduled on September 22, 2020 and as indicated in the Notice that has already been
distributed to class members, but hold its decision on final settlement approval in abeyance until
October 7, 2020.

                                             Respectfully submitted,

                                             /s/ James R. Carroll

                                             James R. Carroll
cc: All counsel of record


1
      The fifteen states are Alaska, Arizona, Arkansas, Idaho, Maryland, Missouri, Nebraska,
New Jersey, New York, North Dakota, Pennsylvania, South Dakota, Utah, Washington, and
Wyoming.
